FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROMEO UMAGAT TIMBREZA,                      
                    Petitioner,                     No. 02-72507
             v.
                                                    Agency No.
                                                    A45-228-894
ALBERTO R. GONZALES,* Attorney
General,                                              ORDER
                     Respondent.
                                            
                         Filed June 7, 2005

 Before: William C. Canby, Jr., Kim McLane Wardlaw, and
             Ronald M. Gould, Circuit Judges.


                               ORDER

   Petitioner’s unopposed Motion for Voluntary Dismissal of
his Petition for Review is hereby GRANTED.

   We previously denied the Petition for Review. Timbreza v.
Ashcroft, 98 Fed. Appx. 611, 2004 WL 1041987 (9th Cir.
2004) (unpublished disposition) (filed May 5, 2004). How-
ever, before that decision was rendered, and without notice
being given to this court by the parties in their briefing or oth-
erwise, on March 3, 2003, the Board of Immigration Appeals
reopened petitioner’s removal proceedings. The result was
that this court was not reviewing a final order of removal,
contrary to the suggestion in the briefs. We have no jurisdic-
tion to review this case without a final order of removal. See,

  *Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).

                                 6343
6344                TIMBREZA v. GONZALES
e.g., Lopez-Ruiz v. Ashcroft, 298 F.3d 886, 887 (9th Cir.
2002). The parties are instructed in other like circumstances
to give notice to this court. Our May 5, 2004 disposition,
which rested on the false premise that we were reviewing a
final order of removal, is hereby VACATED.

  IT IS SO ORDERED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.